Exhibit 10.2

 

MLA No. E539B

 

AMENDMENT

 

                THIS AMENDMENT is entered into as of January 24, 2002, between
CoBANK, ACB (“CoBank”) and DAKOTA GROWERS PASTA COMPANY, Carrington, North
Dakota (the “Company”).

 

BACKGROUND

 

                CoBank and the Company are parties to a Master Loan Agreement
dated June 20, 2001 (such agreement, as previously amended, is hereinafter
referred to as the “MLA”).  CoBank and the Company now desire to amend the MLA. 
For that reason, and for valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), CoBank and the Company agree as follows:

 

Section 10 (C) of the MLA is hereby amended and restated to read as follows:

 

SECTION 10.       Financial Covenants.  Unless otherwise agreed to in writing,
while this agreement is in effect:

 

        (C)      Debt Service Coverage Ratio.  The Company and its consolidated
Subsidiary, on a combined basis, will have at the end of each fiscal year of the
Company, a “Debt Service Coverage Ratio” (as defined below) for that year of not
less than 1.25 to 1.  For purposes hereof, the term “Debt Service Coverage
Ratio” shall mean the following (all as calculated for the applicable year in
accordance with GAAP consistently applied):  (i) net income (after taxes), minus
cash patronage refunds and dividends payable in subsequent fiscal year based on
the current fiscal year’s net income, minus non-cash patronage income, minus
retains revolved, plus equity retains, plus depreciation and amortization, plus
lease payments, plus (or minus) extraordinary losses (or gains); to (ii) all
principal payments due within the year on all long-term debt, plus lease
payments.

 

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY

 

 

 

 

By:

/s/ Rebecca Kennedy

 

By:

/s/ Thomas Friezen

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

CFO

 

 

 

--------------------------------------------------------------------------------